Citation Nr: 1020986	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-38 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to 
May 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating action in which the RO denied a 
rating in excess of 20 percent for low back arthritis, and a 
rating in excess of 10 percent for arthritis of each knee.  
The Veteran filed a Notice of Disagreement (NOD) in June 
2004, and the RO issued a Statement of the Case (SOC) in 
September 2004.  The Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2004.

In March 2005, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of the hearing is of record.  During the 
hearing, the Veteran submitted additional evidence, along 
with a signed waiver of her right to have this evidence 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304 (2009).

In August 2006, the Board denied the claim for a higher 
rating for low back arthritis and remanded the claims for 
higher ratings for right and left knee arthritis to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  After accomplishing the 
requested action, the RO continued the denial of the claims 
(as reflected in a November 2009 supplemental SOC (SSOC)), 
and returned the matters to the Board for further appellate 
consideration.  

For the reasons expressed below, the matters remaining on 
appeal are being remanded to the RO via the AMC, for further 
development.  VA will notify the appellant when further 
action, on her part, is required.




REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims for higher ratings for 
right and left knee arthritis is warranted, even though such 
action will, regrettably, further delay an appellate decision 
on the claims.

Pursuant to the Board's August 2006 remand directives, the 
record reflects that the Veteran's claims file was sent to VA 
Medical Center (VAMC) in Washington, DC, so that a VA 
examiner could review her file in connection with a VA 
orthopedic examination.  The report of a February 2007 VA 
orthopedic examination reflects that the VA examiner did, in 
fact, review the Veteran's claims file.  

The record also reflects that in August 2009, the AMC was 
unable to locate the Veteran's claims file and that the AMC 
requested a physical search for the file at the Washington 
VAMC and the Baltimore RO.  Unfortunately, neither the VAMC 
nor the RO was able to locate the Veteran's original claims 
file; therefore, the AMC had no option but to rebuild it.  
The Board finds, however, that further efforts must be made 
to rebuild the Veteran's claims file prior to appellate 
review.  Hence, a remand is necessary for this purpose.

Currently, the claims file includes a transcript of the March 
2005 Board hearing, a copy of a July 2006 letter to the 
Veteran, a copy of the Board's August 2006 decision, 
electronic mail and notes regarding the missing claims file, 
VA treatment records from the Washington VAMC dated from 
September 2002 to July 2009, the report of the February 2007 
VA examination, a copy of the November 2006 SSOC, and a 
December 2009 Appeal Pre-Certification Review from DAV (in 
lieu of VA Form 646).  

The Board points out that the record does not contain a copy 
of the January 2004 rating decision (currently at issue on 
appeal) nor does it include a copy of the September 2004 SOC.  
The record also does not contain a copy of the private 
medical records that were submitted by the Veteran at the 
March 2005 Board hearing.  Furthermore, the February 2007 VA 
examiner noted that he reviewed the following relevant 
materials in the Veteran's claims file:  VA examinations 
conducted in September 2002, December 2002, and November 
2003; a letter from the Veteran dated in September 2006; 
rating decisions dated in September 1993, February 1995, 
October 1997, and October 2003; a February 1995 examination 
by Dr. Kempf; a June 1991 medical examination signed by R.T.; 
and the report of a VA examination conducted in May 1993.  
The VA examiner also noted that the Veteran had a history of 
arthroscopic knee procedures done in 1990 and 1991.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding records of VA 
treatment and evaluation for the Veteran's knees.  The RO 
should also obtain and associate with the claims file copies 
of any prior rating decisions, SOCs, or SSOCs, or 
correspondence relating to the Veteran's service-connected 
right and left knee disabilities.  In addition, the RO should 
attempt to obtain and associate with the claims file copies 
of the Veteran's service treatment records.  The RO should 
follow the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

Furthermore, to ensure that all due process requirements are 
met and that the record is as complete as possible, the RO 
should give the appellant an opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
inform the Veteran that her claims file was lost and that the 
RO is attempting to rebuild her file.  The RO should request 
that the Veteran submit any evidence in her possession 
pertaining to her claims for higher ratings for right and 
left knee arthritis - specifically, the RO should request 
that the Veteran submit, if available, a copy of the letter 
that she submitted in September 2006, copies of the February 
1995 examination by Dr. Kempf and the June 1991 medical 
examination signed by R.T., and copies of the private medical 
records she submitted at the March 2005 Board hearing.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2009); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal (to include 
arranging for the Veteran to undergo further examination, if 
warranted).  The RO's adjudication of the claims for higher 
ratings should include consideration of whether "staged 
rating" (assignment of different ratings for distinct periods 
of time, based on the facts found), consistent with Hart v. 
Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  In an effort to rebuild the Veteran's 
claims file, the RO should attempt to 
obtain a copy of the Veteran's service 
treatment records (STRs).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should obtain and associate 
with the claims file available copies of 
all rating decisions, SOCs, SSOCs, and 
correspondence related to the Veteran's 
service-connected right and left knee 
disabilities - to include rating 
decisions in September 1993, February 
1995, October 1997, October 2003, and 
January 2004; and the September 2004 SOC.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with respect 
to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should obtain all outstanding 
records of evaluation and/or treatment for 
the Veteran's right and left knees, to 
include VA treatment records dated prior 
to September 2002 and since July 2009; and 
the reports of VA examinations conducted 
in May 1993, September 2002, December 
2002, and November 2003.  The RO must 
follow the procedures set forth in 38 
C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

4.  The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for higher ratings for right and 
left knee arthritis.  

The RO should inform the Veteran that her 
claims file was lost and that the RO is 
attempting to rebuild her file.  The RO 
should request that the Veteran submit any 
evidence in her possession pertaining to 
her claims for higher ratings for right 
and left knee arthritis - specifically, 
the RO should request that the Veteran 
submit, if available, a copy of the letter 
that she submitted in September 2006, 
copies of the February 1995 examination by 
Dr. Kempf and the June 1991 medical 
examination signed by R.T., and copies of 
the private medical records she submitted 
at the March 2005 Board hearing.

The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

5.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and her 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
further examination of the Veteran, if 
appropriate), the RO should adjudicate the 
claims for higher ratings for right and 
left knee arthritis in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claims should 
include consideration of  whether staged 
rating, pursuant to Hart (cited to above), 
is appropriate.

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and her representative an 
appropriate supplemental SSOC that 
includes citation to and discussion of all 
additional legal authority considered, as 
well ad clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


